LEMMON, Judge.
This is a motion to dismiss an appeal, noted on our own motion. Although appellant timely moved for an appeal, the bond was not filed within ten days of the denial of a new trial. C.C.P. art. 5002.
Appellant admits the bond was not timely filed, but urges that he had difficulty obtaining a surety despite diligent efforts.
When the appellate delay elapsed before the bond was filed, the trial court judgment became final and definitive. C. C. art. 3556(31); C.C.P. art. 1842. This court has no power and authority to modify or reverse a definitive judgment.
The appeal is dismissed.
Appeal dismissed.